Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 31, 2016.  
The specification reveals the point of novelty may reside in scaling up conventional RBC pathogen inactivation to larger amounts or batches of RBCs.  It appears the methods considered do not include light stimulated inactivation.  This has not been clearly claimed.
Applicant’s election without traverse of Group I, claims 1-15, 17-19, 23-28, 30-43, 45-47, 51-56 in the reply filed on 12/15/21 is acknowledged.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 
Claims 1-15, 17-19, 23-28, 30-43, 45-47, 51-56 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of each of Mufti and Stassinopoulos in view of each of Smith and Shaz.
Mufti (2018/0008639) entitled "Pathogen Inactivated Red Blood Cell Compositions" teaches in claim 117, a composition of RBCs with a pathogen inactivating compound (in paragraph 12 acridine compounds), a quencher (cysteine compound), diluent (dextrose solution), and additive solution (listed in claim 131).
Stassinopoulos (2006/0115466) entitled "Quenching Methods for Red Blood Cell Inactivation Process" teaches in the abstract, treating RBCs with a pathogen inactivating compound (claim 15), a quencher (cysteine compound or glutathione), and an additive solution.  See the claims.
The invention may differ from the above references in that claim 2 is directed to a double RBC donation which is treated and processed rather than a single dose.
Smith (Transfusion and Apheresis Science" entitled "The Future of Automated Red Blood Cell Collection" supplied by Applicants, teaches on page 220 column 1 first full paragraph, devices able to collect a double red cell product which is then processed.  See page 221 column 1 second paragraph directed to multiple 
Shaz (2016/0298083) entitled "Method of Blood Pooling and Storage" teaches in the abstract, producing RBCs that are pathogen and white blood cell free.  See the claims where the RBCs may be pooled to produce standardized uniform dose units.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform the pathogen inactivation methods of each of Mufti and Stassinopoulos for multiple amounts or batches of RBCs because each of Smith and Shaz teaches performing pathogen inactivation of multiple amounts or batches of RBCs.  Performing a known method of preparing RBCs for its known function with the expected result multiple times or upon different amounts of RBCs would have been obvious.  All the presently claimed limitations of preparing an RBC composition are conventional and taught by the references cited herein, hence are not considered further.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hei (2016/0354533) teaches pathogen inactivating RBCs.
Mufti (8,900,805) teaches quenching compositions for RBC pathogen inactivation.

Winter (Transfusion) teaches the S-303 pathogen inactivation treatment for producing RBCs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/RALPH J GITOMER/Primary Examiner, Art Unit 1655